McCOMB, J.
I concur in the majority opinion insofar as it affirms the judgment of the trial court.
I dissent from the portion of the opinion reversing the trial court’s awarding of interest to the respondent.
In the present case the parties filed a written stipulation, which was approved by the court and read as follows: ‘‘That the sum referred to in the court’s opinion as ‘approximately $24,000.00’ is hereby fixed at the sum of $26,240.00.”
As pointed out in the majority opinion, the interest was computed by the court at the rate of 7 per cent per annum from October 20, 1932 (the date of distribution to the trustee), to September 13, 1941, and at 4 per cent per annum from September 14, 1941, to the date of the trial court’s decree (September 22, 1955), in accordance with the provisions of section 162 of the Probate Code as those provisions read during the periods specified.
I would affirm the judgment in its entirety.
Appellant’s petition for a rehearing was denied July 2, 1958.